Citation Nr: 0507827	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim for service connection for a bilateral eye disability.  
He subsequently perfected an appeal of this issue.  

This issue was initially presented to the Board in August 
2004, and again in October 2004; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current disabilities of the eyes were not 
incurred during active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
bilateral eye disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2001 and April 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Gainesville, FL, and 
these records were obtained.  Private medical records have 
been obtained from J.M.H., O.D., as indicated by the veteran.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  For these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2001, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and the 
passage of the VCAA, the RO provided notice to the veteran of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was adjudicated on several 
occasions, most recently in February 2005, in light of the 
additional development performed subsequent to December 2001.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks service connection for a bilateral eye 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a bilateral eye disability.  
According to the veteran's account, he got metallic dust and 
fragments in his eyes while welding during military service.  
He washed his eyes out and continued with his duties.  He 
later informed a unit clerk of his bilateral eye injury.  On 
his December 1945 service separation examination, he had 
20/40 vision bilaterally, uncorrected.  No disabilities of 
the eyes were noted at that time.  

Post-service, the veteran did not receive treatment for an 
eye disability until 1991, approximately 45 years after 
service separation.  According to a February 1995 statement 
from J.M.H., O.D., she had treated the veteran since November 
1991 for intermittent corneal dryness bilaterally.  He also 
had an old corneal stromal scar with vascularization of the 
left eye.  Dr. H. stated this scar "could have been caused 
by superficial trauma to the left eye."  According to his 
most recent visual acuity examination, of October 1994, he 
had 20/25 vision in his right eye and 20/30 in his left.  He 
also had senile cataracts, although these were not bothersome 
at the present time.  

After reviewing all evidence of record, the Board finds the 
preponderance of the evidence to be against a grant of 
service connection for a bilateral eye disability.  The 
veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of either eye.  
His December 1945 service separation examination was negative 
for any disability of either eye, and he did not seek 
treatment for any eye disabilities for many years following 
service.  While the veteran has submitted the February 1995 
statement from Dr. H. indicating he has an "old" corneal 
stromal scar of the left eye which "could have been" caused 
by superficial trauma, the opinion statement does not 
indicate a specific date of onset of this scar.  The U.S. 
Court of Appeals for Veterans Claims has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  The remainder of the record 
is otherwise negative for any evidence that any current 
disabilities of the veteran's eyes were incurred during 
active military service.  Even accepting that he suffered 
some irritation of his eyes during service, the evidence 
suggests such an injury was acute and transitory, as no eye 
treatment during military service or many years thereafter is 
of record.  Overall, the clear preponderance of the evidence 
is against the award of service connection for a bilateral 
eye disability.  

The veteran has himself stated that his current bilateral eye 
disability is due to an eye injury sustained during military 
service; however, as a layperson, his statements regarding 
medical causation, etiology, and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented any competent 
evidence establishing that a current eye disability was 
incurred during military service; therefore, his claim for 
service connection for a bilateral eye disability must be 
denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


